OPINION
PER CURIAM.
Appellant was indicted on charges of murder, voluntary manslaughter, aggravated assault and recklessly endangering another person. She was tried before a jury and convicted of murder of the third degree.
Appellant makes the following arguments:
1. There was allegedly insufficient evidence to support a finding of malice, necessary for a conviction of murder.
2. The Commonwealth allegedly failed to establish a causal connection between the conduct of the defendant and the death of the victim beyond a reasonable doubt.
3. The trial court allegedly erred in giving the jury additional instructions at 12:25 A.M. where there was no request for further instructions and the jury had not indicated it was deadlocked.
4. The trial court allegedly erred in sending out to the jury photographs of the body of the victim during deliberations of the jury without notice to defense counsel.
5. The trial court allegedly erred in admitting as exhibits photographs of the body of the decedent and in displaying these photographs to the jury both at trial and during deliberations.
Having found no merit in any of these arguments, we affirm the judgment of sentence.